Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  160988(98)                                                                                                 Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ROBERT F. BROZ and KIMBERLY BROZ,                                                                     Elizabeth M. Welch,
            Plaintiffs-Appellants,                                                                                    Justices

  v                                                                 SC: 160988
                                                                    COA: 340381
                                                                    Otsego CC: 12-014346-NM
  PLANTE & MORAN, PLLC,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 4,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
         a0125
                                                                               Clerk